Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating numerous prison disciplinary rules. The Attorney General has advised this Court that petitioner was paroled and deported to Columbia subsequent to the commencement of the proceeding. Accordingly, given that petitioner no longer has a direct interest in the controversy and the issue presented is not likely to evade judicial review, the petition is dismissed as moot (see Matter of Mateas v Coombe, 240 AD2d 818, 818-819 [1997]; Matter of Boodro v Coughlin, 142 AD2d 820, 821 [1988]).
Cardona, P.J., Peters, Rose, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.